DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first exterior and second exterior layers have a more open weave and permit more light transmission than each of the first and second layers” of claim 11, and the “roller” of claim 12, and the “at least one of the first and second intermediate layers has lower light transmitivity than either the first exterior layer or the second exterior layer” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 14 is objected to because of the following informalities:
“transmitivity” on line 4 should read “transmissivity”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “the second intermediate layer being separate from the first intermediate layer” on line 7. This is unclear because it appears that the first and second intermediate layers are not separate from each other at both 132 and 124 in fig. 2A.
Claim 1 recites the limitation "the location" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the at least other of the first exterior layer and second exterior layer” in line 4. It is unclear to the examiner what layer is intended on being recited here, as it is not known what “the at least other” is referring to.
Claim 3 recites the limitation “the first intermediate layer of said paired middle layers on line 4. This is unclear because “a plurality of first intermediate layers” and “paired middle layers” have been recited in the claim and it is not understood to which the applicant is referring.
Claim 6 recites the limitation “each of the first and second intermediate layers are separate from both the first exterior and second exterior layers” on lines 1-4. This is unclear because the ends of both of the intermediate layers are not separate from the exterior layers. This is interpreted as being separate at least at a portion of the layers.
Claim 6 recites the limitation "the separate length" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the warp yarns" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a more open weave” on line 2. This is unclear because it is relative. It is not known what is meant by “more open”.
	The dependent claims are rejected for at least depending from a rejected claim. It is up to the applicant to find and correct all issues similar to those above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 7694696).
Regarding claim 1, Chang teaches (figs. 1-2) a multi-layered fabric (as shown in fig. 2) comprising: a first exterior layer (100); a second exterior layer (200); a first intermediate layer (310) extending between the first (100) and second (200) exterior layers; and a second intermediate layer (320) extending between the first (100) and second (200) exterior layers, the second intermediate layer (320) being separate (the layers are apart) from the first intermediate layer (310); wherein the first intermediate layer (310) is weaved together (column 14 lines 7-13) with the first exterior layer (100) at a different location (111) than the location (113) at which the second intermediate layer (320) is weaved together with the first exterior layer (100).
Regarding claim 2, Chang teaches (figs. 1-2) that the first intermediate layer (310) is weaved together with at least the second exterior layer (200) at a different location (213) than the location (215) at which the second intermediate layer (320) is weaved together with the second exterior layer (200).
Regarding claim 3, Chang teaches (figs. 1-2) that the multilayered fabric has a plurality of first intermediate layers and a plurality of second intermediate layers (fig. 2 shows that in addition to 310 and 320 there are at least two more of the same. The first and second intermediate layers alternate, and two adjacent form a paired middle layer. Fig. 2 shows multiple paired middle layers when the two 
Regarding claim 4, Chang teaches (figs. 1-3) that each first exterior layer (100) and second exterior layer (200) is formed from at least two warp sheets (first from 1 and 3 and second from 2 and 4 as described in column 15 lines 25-39).
Regarding claim 5, Chang teaches (figs. 1-3) that each of the first (310) and second (320) intermediate layers are formed from at least two warp sheets (first from 5 and 7 and second from 6 and 8 as described in column 15 lines 25-39).
Regarding claim 6, Chang teaches (figs. 1-2) that each of the first (310) and second (320) intermediate layers are separate (in the middle sections of the intermediate layers) from both the first exterior (100) and second (200) exterior layers and not interconnected with either the first exterior layer or the second exterior layer for a length (the middle sections of the intermediate layers) and wherein the separate length (the length of the portion separated from the exterior layers) of the first intermediate layer (310) is the same as the separate length (length of the portion separated from the exterior layers) of the second intermediate layer (320, shown in fig. 2).

Regarding claim 10, Chang teaches (figs. 1-2) that the first intermediate layer (310) separates from the second exterior layer (200) at a different location than the second intermediate layer (320) separates from the second exterior layer (200).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 7694696).
Regarding claim 7, Chang teaches (figs. 1-3) that the warp yarns (5 and 7) of the first intermediate layer (310) are woven with the warp yarns of at least one of the first exterior (100) and second exterior (200) layers for a distance of 1cm (column 15 lines 48-51). Chang does not teach the distance being as small as one eighth (1/8) of an inch to as large as three eighths (3/8) of an inch.
It is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 
Regarding claim 8, Chang teaches (figs. 1-3) that the warp yarns (6 and 8) of the second intermediate layer (320) are woven with the warp yarns of the other of the first (100) and second exterior (200) layers for a distance of 1cm (column 15 lines 48-51). Chang does not teach the distance being as small as one eighth (1/8) of an inch to as large as three eighths (3/8) of an inch.
It is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” in Gardner v. TEC Syst., Inc. Therefore it would have been obvious to one of ordinary skill in the art to modify Chang by having the distance be between one eighth (1/8) of an inch and three eighths (3/8) of an inch. This alteration provides the predictable and expected result of the distance being enough for the material to be woven together, but not too big as to waste material.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 7694696) as applied to claim 1 and further in view of Pierre (US 3384519).
Regarding claim 11, Chang does not teach that the first exterior and second exterior layers have a more open weave and permit more light transmission than each of the first and second intermediate layers.

It would have been obvious to one of ordinary skill in the art to modify Chang by having the first exterior and second exterior layers have a more open weave and permit more light transmission than each of the first and second intermediate layers as taught by Pierre. This alteration provides the predictable and expected result of a user being able to control the amount of light going through the multi-layered fabric.
Regarding claim 12, Chang teaches a covering for an architectural opening (intended use) comprising the multi-layered fabric (as shown in fig. 2) from above. Chang does not teach a roller; a bottom rail; that a first end of each of the first exterior and second exterior layers is associated with the roller and a second end of at least one of the first exterior layer and second exterior layers is associated with the bottom rail.
Pierre teaches (fig. 8) a covering for an architectural opening (as shown in fig. 8) comprising: a roller (89); a bottom rail (92), and a multi-layered fabric (85, 86, and 87) with a first end (88 and 91) of each of the first exterior and second exterior layers (85 and 86) is associated with the roller (89) and a second end (lower end) of at least one of the first exterior layer (85) and second exterior (86) layers is associated with the bottom rail (92). 
It would have been obvious to one ordinary skill in the art to modify Chang with the teachings of Pierre by using the multi-layered fabric as a covering for an architectural opening and having a roller; a bottom rail; that a first end of each of the first exterior and second exterior layers is associated with the roller and a second end of at least one of the first exterior layer and second exterior layers is associated with the bottom rail. This alteration provides the predictable and expected results of the fabric being used to adjust the light entering from a window in to a room.

Regarding claim 14, modified Chang includes that Pierre teaches (fig. 8) that the first exterior layer (85) forms a sheer sheet configured to permit light to transmit there-through (column 5 lines 14-17), the second exterior layer (86) forms a sheer sheet configured to permit light to transmit there through  (column 5 lines 14-17), and at least one of the first and second intermediate layers (87) has lower light transmissivity than either the first exterior layer or the second exterior layer (column 5 lines 14-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634